
	

114 HR 498 IH: Efficient Service for Veterans Act
U.S. House of Representatives
2015-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 498
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2015
			Mr. Denham introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To direct the Secretary of Veterans Affairs and the Secretary of Defense to jointly ensure that the
			 Vet Centers of the Department of Veterans Affairs have access to the
			 Defense Personnel Record Image Retrieval system and the Veterans
			 Affairs/Department of Defense Identity Repository system.
	
	
 1.Short titleThis Act may be cited as the Efficient Service for Veterans Act. 2.Vet Center access to Defense Personnel Record Image Retrieval system and Veterans Affairs/Department of Defense Identity Repository systemThe Secretary of Veterans Affairs and the Secretary of Defense shall jointly ensure that each center established under section 1712A of title 38, United States Code, has access to—
 (1)the Defense Personnel Record Image Retrieval system; and (2)the Veterans Affairs/Department of Defense Identity Repository system.
			
